                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cv-00459-RJC-DCK

CHARJDE NICOLE HUNTER,               )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                            ORDER
                                     )
WALMART, INC.,                       )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER comes before the Court on Defendant Walmart, Inc.’s Motion to

Dismiss (“Motion”), (Doc. No. 27), and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”), (Doc. No. 41); Plaintiff’s Motion for Punitive Damages, (Doc. No.

20); Plaintiff’s Motion to Seal Case, (Doc. No. 21); Defendant’s Motion to Strike Portions of

Plaintiff’s Response to Defendant’s Motion to Dismiss, (Doc. No. 34); Plaintiff’s Motion to

Resolve Case, (Doc. No. 39); Defendant’s Motion to Strike or Seal Plaintiff’s Additional

Communications, (Doc. No. 43); and Plaintiff’s Motion to Continue Voluntary Dismissal with

Prejudice, (Doc. No. 47). The Court has reviewed all associated filings to the motions and

M&R. The matter is now ripe and ready for the Court’s decision.

I.     BACKGROUND

       Neither party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth in the

M&R.




       Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 1 of 7
II.    STANDARD OF REVIEW

       A.      Memorandum and Recommendation

       A district court may assign dispositive pretrial matters, including motions to dismiss, to a

magistrate judge for “proposed findings of fact and recommendations.”                    28 U.S.C.

§ 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district court “shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

However, “when objections to strictly legal issues are raised and no factual issues are challenged,

de novo review of the record may be dispensed with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). De novo review is also not required “when a party makes general and conclusory

objections that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need not conduct a

de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72, advisory committee note).

       B.      Motion to Dismiss under Rule 12(b)(6)

       The standard of review for a motion to dismiss under Rule 12(b)(6) for failure to state a

claim is well known. Fed. R. Civ. P. 12(b)(6). “A motion to dismiss under Rule 12(b)(6)

‘challenges the legal sufficiency of a complaint,’ including whether it meets the pleading

standard of Rule 8(a)(2).” Fannie Mae v. Quicksilver LLC, 155 F. Supp. 3d 535, 542 (M.D.N.C.

2015) (quoting Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009)). A complaint attacked

by a Rule 12(b)(6) motion to dismiss will survive if it contains enough facts “to state a claim to



                                                 2

      Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 2 of 7
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Facial plausibility means allegations that allow the court to draw the reasonable inference that

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. at 678.

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Specific facts are

not necessary; the statement need only “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Additionally, when ruling on

a motion to dismiss, a court must accept as true all of the factual allegations contained in the

complaint. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). Nonetheless, a court is not bound to

accept as true legal conclusions couched as factual allegations. Papasan v. Allain, 478 U.S. 265,

286 (1986). “Courts cannot weigh the facts or assess the evidence at this stage, but a complaint

entirely devoid of any facts supporting a given claim cannot proceed.” Potomac Conference

Corp. of Seventh-Day Adventists v. Takoma Acad. Alumni Ass’n, Inc., 2 F. Supp. 3d 758, 767–

68 (D. Md. 2014). Furthermore, the court “should view the complaint in a light most favorable

to the plaintiff.” Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

III.   DISCUSSION

       A.      Motion to Dismiss

       In response to the M&R, Plaintiff failed to object to any facts or specific legal arguments

posited by the Magistrate Judge regarding the retaliation claim.         Instead, Plaintiff’s lone

objection was a blanket assertion that because Plaintiff’s Title VII retaliation claim survived the

Court’s frivolity review under 28 U.S.C. § 1915(e), her claim should also withstand Defendant’s



                                                3

       Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 3 of 7
Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff cited no legal support for this

proposition. (Doc. No. 45 at 2).

         The frivolity standard is more lenient than the standard for failure to state a claim under

Rule 12(b)(6).1 The Supreme Court has noted that a complaint may pass a frivolity review but

fail a motion to dismiss challenge under Rule 12(b)(6), stating:

         To the extent that a complaint filed in forma pauperis which fails to state a claim
         lacks even an arguable basis in law, Rule 12(b)(6) and § 1915(d) both counsel
         dismissal. But the considerable common ground between these standards does
         not mean that the one invariably encompasses the other. When a complaint raises
         an arguable question of law which the district court ultimately finds is correctly
         resolved against the plaintiff, dismissal on Rule 12(b)(6) grounds is appropriate,
         but dismissal on the basis of frivolousness is not.

Neitzke v. Williams, 490 U.S. 319, 328 (1989). Plaintiff’s lone objection thus cannot summarily

defeat the motion to dismiss as surviving a frivolity review does not guarantee surviving a Rule

12(b)(6) challenge.

         Here, the Magistrate Judge found that Plaintiff’s extremely brief factual allegations failed

to plausibly plead the third element of a retaliation claim under Title VII—a causal connection

between the protected activity and adverse employment action.                         (Doc. No. 41 at 11).           In

particular, Plaintiff alleged no facts showing the employees who fired Plaintiff knew of any

protected activity Plaintiff was engaged in, nor did Plaintiff raise her claim above the level of

speculation. (Id. at 13). A claim is plausible when the complaint alleges facts that allow the

court “to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. However, “mere conclusory and speculative allegations” are insufficient.

Painter's Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013).

1
 See, e.g., Aldublin-Robleto v. FCC II Butner, No. 5:15-CT-3026-FL, 2015 U.S. Dist. LEXIS 94688, at *6
(E.D.N.C. July 21, 2015) (“[F]rivolity is a more lenient standard than that for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6).”); Hayes v. Stanley, No.5:03-CT-759-FL, 2003 U.S. Dist. LEXIS 26886, at *2
(E.D.N.C. Nov. 26, 2005) (“Frivolity is a more lenient standard than that for failure to state a claim under Rule
12(b)(6), as a non-frivolous complaint may fail to state a claim.”).

                                                           4

        Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 4 of 7
       As provided in the M&R, the Complaint is speculative at best and fails to proffer a

plausible retaliation claim. For example, the crux of Plaintiff’s factual allegations are as follows:

      (i) that she was singled out by her supervisor, (Doc. No. 1-2 at 2);

      (ii) that her co-workers were too aggressive, (Id.);

      (iii) that a non-managerial male co-worker who Plaintiff previously had a sexual

       relationship with was verbally abusive, but HR did not investigate because the complaint

       was not work-related, which Plaintiff acknowledged, (Id. at 2, 25);

      (iv) that supervisors told Plaintiff she was insubordinate, caused disturbances, and had

       “negative energy,” (Doc. No. 1 at 5);

      (v) that Plaintiff’s supervisor harassed her by “put[ting her] on the spot to perform upon

       request,” (Id.); and

      (vi) that Plaintiff’s co-worker blocked her number, (Id.).

None of these facts allow the Court to make a reasonable inference that Plaintiff was terminated

because of her activity in a protected class (i.e., sex, race, or color). Moreover, there exists an

“obvious alternative explanation” for Plaintiff’s termination, one which Plaintiff even

acknowledges herself in the Complaint: that Plaintiff “was rude, condescending and

confrontational” and “spoke disrespectfully to other Associates;” that Plaintiff “was warned that

her employment would be terminated if her behavior did not improve;” and that Plaintiff

“refused to acknowledge that her behavior was inappropriate and continued to engage in

disrespectful conduct towards other Associates.”         McCleary-Evans v. Maryland Dep’t of

Transp., State Highway Admin., 780 F.3d 582, 588 (4th Cir. 2015); (Doc. No. 1, p. 5); see also

(Doc. No. 1-3, p. 19–20). Accordingly, Plaintiff has failed to plausibly allege sufficient facts to




                                                  5

       Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 5 of 7
allow the Court to make a reasonable inference that her termination was causally connected to

her activity in a protected class, and her retaliation claim cannot survive the motion to dismiss.

       B.      Other Outstanding Motions

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge shall

make a de novo determination of any portion of an M&R to which specific written objection has

been made. A party’s failure to make a timely objection is accepted as an agreement with the

conclusions of the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985). As no

objections to the other outstanding motions covered in the M&R have been filed, and the time

for doing so has passed, the parties have waived their right to de novo review of any issue

covered in the M&R regarding these motions. Nevertheless, this Court has conducted a full

review of the M&R and other documents of record and, having done so, hereby finds that the

recommendations of the Magistrate Judge are, in all respects, in accordance with the law and

should be approved.

IV.    CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1.      The Magistrate Judge’s M&R, (Doc. No. 41), is ADOPTED;

       2.      Defendant’s Motion to Dismiss, (Doc. No. 27), is GRANTED;

       3.      Plaintiff’s Motion for Punitive Damages, (Doc. No. 20), is DENIED as moot;

       4.      Plaintiff’s Motion to Seal Case, (Doc. No. 21), is DENIED with prejudice;

       5.      Defendant’s Motion to Strike Portions of Plaintiff’s Response to Defendant’s

               Motion to Dismiss, (Doc. No. 34), is GRANTED. The clerk is instructed to seal

               Docket Entry 33;

       6.      Plaintiff’s Motion to Resolve Case or Narrow Issues, (Document No. 39), is



                                                 6

      Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 6 of 7
       DENIED as moot;

7.     Defendant’s Motion to Strike or Seal Plaintiff’s Additional Communications,

       (Doc. No. 43), is GRANTED. The clerk is instructed to seal Docket Entry 42;

8.     Plaintiff’s Motion to Continue Voluntary Dismissal with Prejudice, (Doc. No. 47),

       is DENIED as moot.

The clerk is directed to close this case.




         Signed: September 21, 2021




                                            7

Case 3:19-cv-00459-RJC-DCK Document 52 Filed 09/21/21 Page 7 of 7
